Title: To Benjamin Franklin from Jonathan Shipley, [on or before 13 October 1784]
From: Shipley, Jonathan
To: Franklin, Benjamin


				
					My dear Friend
					[on or before October 13, 1784]
				
				A few days ago I was surprisd & delighted by a kind Letter from You transmitted to me by your Grandson now in London, & flatterd myself I should soon have seen him & been able by the Kindness I wishd to show him, to express some part of the Reverence & Affection I have allways felt for You. Mrs Shipley & her Daughters were overjoy’d with the expectation of seeing a Grandson of yours, whom We should immediately have considerd as one of the Family. But our Disappointment was great when in answer to our Invitation He told us in a very polite & affectionate Letter, that his short leave of absence would not allow us the satisfaction of seeing him; & I fear it is now much more improbable that I should ever see his Grandfather. Whether Providence has that happiness in reserve for me or not, I still rejoice that You are still bless’d with a healthy & chearful Old Age, the natural reward of your Virtue & Prudence; & that even the Stone becomes tolerable under your Temper & Management. I was allways disposd to be a Quack & cannot help mentioning that I knew the late Sr Charles Howard, who had been long torturd with the Stone & felt excruciating pain from the motion of a Carriage; but by the use of Wild Carrot Tea was so relievd as to bear a long Journey. A very able & honest Country Physician assurd me that thinking himself relievd by accidentally drinking Lemonade he continued the use of it for some years with very great benefit. Honey is a produce of Hamshire that We are proud of, & most of us think there is no better Remedy for the Stone. Forgive my Impertinence for wishing

to suggest something that may give ease & comfort to my most valuable Friend.
				For my own part I have enjoyd a tolerable share of Health & Spirits & I learn to bear the infirmities of Age by their coming on gently like the gradual approach of Cold & Winter. My great affliction for the last Year & a half has been a criminal prosecution carried on against my Son for republishing a little Dialogue concerning the Principles of Government which was writ by my Son in Law Sr Wm Jones & I think in the Neighbourhood of Passy. If You saw it, I believe You must recollect that there was nothing in it, but the fundamental truths on which every free Government is built. The Prosecutor is Mr Fitzmaurice whom I think You know. The Provocation was that Fitzmaurice a few Years ago at a publick County meeting made a labourd Speech against petitioning the Crown for redress of Grievances; My Son answerd him upon the Spot & with so manifest a

Superiority that upon a Division, which Fitzmaurice insisted upon, he was left alone. This He never forgave. This & some other parts of my Son’s Conduct for which I am sure You would applaud him, have made him an object of Ministerial Persecution! Twice they put of his Trial on the most frivolous & shameful Pretences but in truth because they did not dare to trust a Jury of the County where he livd. By some legal management they got the trial removd to Shrewsbury & sent a Judge to try him not inferior in manner or principles to Scroggs or Jeffreys But I will desire Mr Franklin to bring You the Trial.
				Adieu my ever honourd Friend
				
					J S A
				
			